                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   MGM Resorts International and
                         Victoria Partners dba Park MGM
                     8
                     9                               UNITED STATES DISTRICT COURT
                10                                         DISTRICT OF NEVADA
                11
                         CHESTER L. ATHEY,
                12
                                       Plaintiff,                         Case No. 2:19-cv-01953-KJD-VCF
                13
                                vs.
                14                                                        ORDER TO STAY ACTION UNTIL
                         MGM RESORTS INTERNATIONAL, a                     MAY 22, 2020
                15       Foreign Corporation, AS GENERAL
                         PARTNER OF VICTORNIA PARTNERS                    (First Request)
                16       d/b/a Park MGM, MANDALAY RESORT
                         GROUP, a Domestic Corporation, AS
                17       GENERAL PARTNER OF VICTORIA
                         PARTNERS, d/b/a PARK MGM; VICTORIA
                18       PARTNERS, d/b/a PARK MGM, a domestic
                         limited partnership; ROE Business
                19       Organizations I-X; and DOE INDIVIDUALS
                         I-X, Inclusive,
                20
                                       Defendants.
                21
                22
                                  IT IS HEREBY STIPULATED by and between Plaintiff Chester Athey (“Plaintiff”),
                23
                          through his counsel Kemp & Kemp, and Defendants MGM Resorts International, Mandalay
                24
                          Resort Group, and Victoria Partners dba Park MGM (“Defendants”), through their counsel
                25
                          Jackson Lewis P.C., that this action be stayed in its entirety for 60 days, until May 22, 2020,
                26
                          with this Court’s approval. This Stipulation is submitted and based upon the following:
                27
                28
Jackson Lewis P.C.
    Las Vegas
                     1          1.     Due to the public health and safety issues caused by COVID-19, the Parties

                     2   anticipate significant delays in the discovery process. Defendants have temporarily ceased all

                     3   business operations for health and safety reasons, and will continue to do so in accordance with

                     4   the directive of Governor Steve Sisolak.       During this time, the Parties will be unable to

                     5   participate meaningfully in discovery.

                     6          2.     Due to these circumstances, the Parties agree it is appropriate that this matter be

                     7   stayed in its entirety for a period of 60 days, until May 22, 2020.

                     8          3.     Should circumstances change such that a shorter or a longer stay is appropriate, the

                     9   parties will immediately and jointly notify the Court.

                10              4.     This request is made in good faith and not for the purpose of delay.

                11              Dated this 23rd day of March, 2020.
                12
                         KEMP & KEMP                                         JACKSON LEWIS P.C.
                13
                         /s/ Victoria L. Neal                                /s/ Daniel I. Aquino
                14       Victoria L. Neal, Bar No. 13382                     Deverie J. Christensen, Bar No. 6596
                         James P. Kemp, Bar No. 6375                         Daniel I. Aquino, Bar No. 12682
                15       7435 W. Azure Drive, Ste. 110                       300 S. Fourth Street, Ste. 900
                         Las Vegas, Nevada 89130                             Las Vegas, Nevada 89101
                16
                         Attorneys for Plaintiff                             Attorneys for Defendants
                17
                18
                                                                     ORDER
                19
                                                              IT IS SO ORDERED:
                20
                21
                22                                            United States District Court/Magistrate Judge
                23
                                                                      3/24/2020
                                                              Dated: _________________________
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
